DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Applicant is advised that should claim 25 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 15 recites the limitation "a diameter of the at least one electric heater " (emphasis added) in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because Applicant has not established, in an earlier claim, that the at least one electric heater is cylindrical in nature so as to have “a diameter”.  It is suggested that this claim depend from claim 23, which articulates “wherein the at least one electric heater has a cylindrical shape”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 2 113 178 in view of Fleischhauer et al (US. Pat. No. 5,591,368).
Regarding independent claim 11, and dependent claims 12-13, 17-18, 21 and 23, EP 2113178 discloses an electrically heated smoking system comprising a shell (101) and a replaceable mouthpiece (201). The mouthpiece (201) comprises a liquid storage portion (203) and a capillary wick (207) having a first end (207a) and a second end (207b). The first end (207a) of the wick extends into the liquid storage portion for contact with 
	EP 2113178 states that its heating element may take any suitable form of a heating blade, such as that which is described in patents relating to electrical smoking systems (see para. [0010]). Further, Fleischhauer et al discloses a heater for use in an electrical smoking system, said heater including a heater fixture (39) which houses a cylindrical heater assembly (100) within its throat (365). As clearly evident from Figs. 3 and 5, the heater assembly (100) comprises U-shaped heater blades (120)(read: 
    	Regarding claim 14, as stated above, the end of each heater blade’s first section/leg (116A) has an increased width portion (115)(read: “a first support element”), and the end of each heater blade’s second section/leg (116B) also has an increased width portion (122)(read: a second support element). As clearly evident from the Figures, the cross section of the “support elements” are greater than the cross section of the legs (116A, 116B) of the “heating element” (corresponding to the claimed “wherein 
	Regarding claims 15 and 16, Fleischhauer et al discloses that portions of its heater blades (120) are preferably biased radially inward to facilitate holder the substrate in position so that they are in a thermal transfer relationship with the said substrate (see col. 9, line 65-col. 10, line 12. It follows to reason that this same feature would be present in the modified EP 2113178/Fleischhauer et al electrically heated aerosol generating system (corresponding to the “wherein the at least one electric heater has an elasticity such that a diameter of the at least one electric heater is configured to change if the at least one electric heater is around the storage medium” recitation of claim 15; and the “wherein the at least one electric heater is biased to spring inwards against the storage medium” recitation of claim 16).
	Regarding claim 22, Fleischhauer et al discloses that, as seen in Fig. 3, connecting sections (118) - which join heater blade legs (116A, 116B) together - extend laterally from end portion (115)(read: second support element) to end portion(122)(read: first support element) and, as such, may serve, structurally, as the claimed “transverse portions extending perpendicular to the first support element and the second support element”. 

	Regarding claim 27, Fleischhauer et al discloses that its heater comprises electrically resistive heater blades which indicate that said blades are constructed of “electrically resistive material” (see “Summary of Invention”)(corresponding to the claimed “wherein the heating element includes an electrically resistive material”).
Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art or record does not teach or reasonably suggest an electrically heated aerosol generating system having the claimed structure, including a lower reinforcing strut extending from the first support element towards the second support element; and an upper reinforcing strut extending form the second support element towards the first support element, the upper and lower reinforcing struts extending at least partially around the storage medium so as to maintain the heating element in contact with the storage medium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/Examiner, Art Unit 1747